Exhibit 10.1 - Agreement of Assets Replacement Attachment (Conformed Signatures) Place of Signing: Lanzhou China Party A: Gansu YaSheng Salt Industrial Group Co., Ltd. Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Ye Dong Party B: Gansu Asia-America Trade Co., Ltd. (also translated as “Gansu Yasheng America Trade Co., Ltd.”) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd Address: No. 65 Jiefang Rd, Jinta County, Gansu Province Legal Representative: Zhiguo Ren Considering that: YaSheng Group is a US company registered at 805 Veterans Blvd., Suite 228, Redwood City, CA 94063, which reports to The U.S. Securities and Exchange Commission (SEC) in accordance to the Securities Exchange Act of 1934 Article 13 or 15(d). It is a Party A's holding subsidiary.Party B is YaSheng Group's wholly owned subsidiary operating in China, Party C is Party A's wholly owned subsidiary. Considering that: In 2010, Party B signed a series of entrusted management with the following seven entities: Gansu Tiaoshan Agricultural Industrial Commercial Group Co., Ltd. Gansu Hongtai Agricultural Technology Co., Ltd. Gansu Xiaheqing Industrial Co., Ltd. Gansu Jinta Hengsheng Agricultural Development Co., Ltd. Gansu Jinta Xingsheng Industrial Co., Ltd. Gansu Jinta Yongsheng Agricultural Development Company Gansu Jinta Yuantai Commercial Trading Co., Ltd Under the lead of Party A, all parties have agreed to the replacement of assets: Party B and C have agreed to a single unified swap transaction whereby Party B shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights (the “Management Rights”)and that Party C shall, in exchange for the receipt of such Management Rights, assign, convey and transfer to Party B all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Lease Management Rights”).The exchange of the Management Rights and the Lease Management Rights is hereafter referred to as the “Swap”.The Swap is undertaken to optimize the group's internal structure and to bring it to a significant leap in its business. 1 Hence, all parties agree to the following: 1. Party B agrees to transfer all of Party B’s rights and obligations under the Management Rights and transfers all of B’s rights and obligations under the Management Rights to Party C.Details of the Agreement for the Alteration of Parties Pertaining to the Entrusted Management Protocol can be found in attachment #1. 2. Party C agrees to accept the assignment of rights and obligations under the Management Rights and, as consideration for and in exchange for the receipt of those Management Rights, Party C agrees to transfer all of Party C’s rights and obligations under the Lease Management Rights to Party B. 3. Pursuant to the Swap, therefore, Party B will have the management right of the assets of the waxberry plantation, broccoli plantation, honey orange plantation and bamboo plantation, etc. 4. Pursuant to the Swap, Party B will be swapping out the assets and liabilities as reflected in its most recent balance sheet filed on form 10K with the U.S. securities and exchange Commission to Party C, and receiving as part of the Swap, the assets and liabilities of Party C, as reflected on the balance sheet dated Dec 31, 2014 set forth in the information statement under heading ''assets swapped in" mailed to its shareholders on December 9, 2015. 5. Independent asset appraisal agencies have been hired to undergo asset appraisal against inflow and outflow assets before the replacement.All parties consent to the result of appraisal and agree that the Management Rights and the Lease Management Rights are approximately of equivalent value. 6. The accounted replacement of assets are agreed and authorized by the respective boards of directors of Party C and Party B. 7.Effectiveness of the replacement A. The base day of the appraisal is 12/31/2014. B.Starting from the effective day as described below in Section 13, the assets shall be transferred to the prescribed party unless stated otherwise in other agreements. The assets, liabilities and business consequences shall be held against the new party. 8. Promises and commitments A. All parties promise that all obligations regarding the assets that are the subject of the Swap will have been realized as of the effective day. Furthermore, all parties shall manage their assets to be replaced, liabilities and business in due manner starting from the base day. B. All parties promise that the assets to be exchanged of each party will not have new significant liabilities except for those disclosed in financial statements and those small amount of liabilities in the course of normal business after the base day. 2 C.All partiespromise that, as of the effectiveday, the assets to be exchanged will not carry pledges, guaranties,liens or securityinterests of any fashion (except for those disclosed in financial statements). D.According to Article 1 of the Guiding Catalog of Foreign Invested Industries (2015 edition), the agricultural assets to be transferred to Party B are organic agricultural produce and fruits, which belong to the industries open to foreign investment without restrictions or prohibitions. Party A and C will make sure the assets to be exchanged are in line with national and industrial standards and specifications. 9.Responsibilities for the breach of agreement A.All parties shall be held accountable for the loss of others provided that the prescribed assets to be exchanged are not placed in full amount, and a penalty of 10% of the net value of the assets to be exchanged will be charged. B.The exchange of assets being unable to be approved, registered or filed by the government will be deemed force majeure so that there is no legal accountability against each other. 10.Agreement Termination: A.On occasion of significant change at any time up to the effectiveness date as set forth in Section 13, this agreement may be terminated with the consent of all parties through mutual consultation. B.On occasion of force majeure at any time up to the effectiveness date as set forth in Section 13, this agreement may be terminated. 11.Dispute settlement On occasion of dispute over matters concerning the acceptance and execution of this agreement, all parties should resort to friendly consultation.However, if consultation fails, any party may file a law suit to the local court that has the jurisdiction over the place of signing.· 12.Pending issues All parties may sign supplementary agreements over pending issues. 13.Effectiveness This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party B of all five Lease Management Rights and the receipt by Party C of all seven Management Rights that are included as part of the Swap. 14.This Agreement is signed in six copies. Each party shall keep two copies. Each copy carries equal legal validity. 15.The attachments are part of the agreement and cannot be used apart. They carry equal legal validity with this agreement. 16.It is agreed that Notwithstanding anything to the contrary in this Agreement, the transfer of the seven Management Rights and the related balance sheet to Party C shall not be effective before 21 days after mailing of the information statement describing the Swap to the shareholders of YaSheng Group. The end of agreement main body followed by signature page 3 Part A: Gansu YaSheng Salt Chemical Industrial Group Co., Ltd /s/Ye Dong Ye Dong Date: December 29, 2015 Party B: Gansu Asia-America Trade Co., Ltd. /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 Attachments: I. AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL 2. AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND 4 Exhibit 10.1 - Attachment #1 (Conformed Signatures) AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Hongtai Agricultural Technology Co., Ltd. Address: Luotuochengxitan, Zhangye City, Gansu Province Legal Representative: Binnian Wan Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No. 65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap . The end of agreement main body followed by signature page 5 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Hongtai Agricultural Technology Co., Ltd. /s/Binnian Wan Binnian Wan Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce (Group) Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 6 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Xiaheqing Industrial Co., Ltd. Address: No. 2, Aviation Road, Xiaheqing District, Jiuquan City, Gansu Province Legal Representative: Luqing Chen Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No. 65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap. The end of agreement main body followed by signature page 7 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Xiaheqing Industrial Co., Ltd. /s/Luqing Chen Luqing Chen Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce (Group) Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 8 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Jinta Hengsheng Agricultural Development Co., Ltd. Address: Jinta Town, Jiuquan City, Gansu Province Legal Representative: Youping Chen Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No. 65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap . The end of agreement main body followed by signature page 9 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Jinta Hengsheng Agricultural Development Co., Ltd. /s/Youping Chen Youping Chen Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 10 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Jinta Xingsheng Industrial Co., Ltd. Address: Jinta Town, Jiuquan City, Gansu Province Legal Representative: Hanchun Xu Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No. 65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap . The end of agreement main body followed by signature page 11 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Jinta Xingsheng Industrial Co., Ltd. /s/Hanchun Xu Hanchun Xu Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 12 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Jinta Yongsheng Agricultural Development Company Address: Shengdian, Jinta County, Jinta City, Gansu Province Legal Representative: Yongcheng He Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No. 65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap. The end of agreement main body followed by signature page 13 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Jinta Yongsheng Agricultural Development Company /s/Yongcheng He Yongcheng He Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 14 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE ENTRUSTED MANAGEMENT PROTOCOL Party A: Gansu Asia-America Trade Co., Ltd. (also translated as Gansu Yasheng America Trade Co., Ltd.) Address: No. 105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Party B: Gansu Jinta Yuantai Commercial Trading Co., Ltd Address: Shengdian, Jinta County, Jinta City, Gansu Province Legal Representative: Jianping Guo Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: No.65, Jiefang Road, Jinta County, Gansu Province Legal Representative: Zhiguo Ren 1.Based on the fact that:(A) Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd.; (B) Party A and C have agreed to a single unified swap transaction whereby Party A shall assign, convey and transfer to Party C all its rights and obligations arising from and in connection with seven long-term management rights and that Party C shall, in exchange for the receipt of such management rights, assign, convey and transfer to Party A all its rights and obligations arising from and in connection with five agricultural lease management rights (the “Swap”); and (C) Party A and B entered into the Entrusted Management Protocol on 12/28/2010 (the “Management Agreement”) and the Management Agreement is one of the seven long-term management rights held by Party A that is to be assigned, conveyed and transferred to Party C as part of the Swap.Now, as a component part of the Swap, Party A, B and C have agreed to alter the parties pertaining to the Management Agreement.Details are as follows: A.Party A and B agree to terminate the Management Agreement. B.All parties agree to transfer Party A’s rights and obligations to Party C. C.Party B and C agree to sign a new Entrusted Management Protocol. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’ obligations in the Management Agreement. F.This Agreement is signed in six copies.Each party shall keep two copies. G.This Agreement takes effect upon the signing or stamping by all parties and the receipt by Party A of all five replacement agricultural lease management rights that are included as part of the Swap . The end of agreement main body followed by signature page 15 Part A: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: December 29, 2015 Party B: Gansu Jinta Yuantai Commercial Trading Co., Ltd /s/Jianping Guo Jianping Guo Date: December 29, 2015 Party C: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd /s/Zhiguo Ren Zhiguo Ren Date: December 29, 2015 16 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT FOR THE 9200 mu TANGERINE PLANTATION Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: Jiefang Rd, Jinta County, Gansu Province Legal Representative: Zhiguo Ren Party B:The Linhai City Tengfei Fruit & Vegetable Professional Cooperative Address: Chengwai Village Tao Zhu County Linhai City Legal Representative: Xiongwei Huang Party C: Gansu Asia-America Trade Co., Ltd Address: No.105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Based on the fact that: Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd, and Party A and B entered into the Agreement of Circulation of Land Contracted Management Right over the Linhai City Tengfei Fruit & Vegetable Professional Cooperative Tangerine Plantation on 12/21/2009. Now, Party A, B and C have agreed to alter the parties pertaining to the agreement. Details are as follows: 1.Party A and B agree to terminate the Agreement of Circulation of Land Contracted Management Right over the Linhai City Tengfei Fruit & Vegetable Professional Cooperative Tangerine Plantation signed into effect on 12/21/2009. 2.All parties agree to alter the subcontractor in the agreement and transfer Party A’s rights and obligations to Party C: Gansu Asia-America Trade Co., Ltd. 3.Party B and C agree to sign a new Agreement of Circulation of Land Contracted Management Right over the Linhai City Tengfei Fruit & Vegetable Professional Cooperative Tangerine Plantation. 4.Party B promises that the original rights and obligations will remain unchanged. 5. Party C is entitled to Party A’s obligations in the agreement.The balance from the transaction of the circulation of land contracted management right has been paid in full amount as of the signing of this agreement. 6.This Agreement is signed in six copies. Each party shall keep two copies. This Agreement takes effect from the day of signing or stamping by all parties. Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. /s/Zhiguo Ren Zhiguo Ren Date: 09/22/2015 Party B: The Linhai City Tengfei Fruit & Vegetable Professional Cooperative /s/Xiongwei Huang Xiongwei Huang Date: 09/22/2015 Party C: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: 09/22/2015 17 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT FOR 16 Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: Jiefang Rd, Jinta County, Gansu Province Legal Representative: Zhiguo Ren PartyB: The Linhai City Sitian Fruit & Vegetable Professional Cooperative Address: Chengwai Village Tao Zhu County Linhai City Legal Representative: Yuanqiu Huang Party C: Gansu Asia-America Trade Co., Ltd Address: No.105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Based on the fact that: Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd, and Party A and B entered into the Agreement of Circulation of Rural Land Contracted Management Right on 12/26/2009. Now, Party A, B and C have agreed to alter the parties pertaining to the agreement. Details are as follows: 1.Party A and B agree to terminate the Agreement of Circulation of Rural Land Contracted Management Right signed into effect on 12/26/2009. 2.All parties agree to alter the subcontractor in the agreement and transfer Party A’s rights and obligations to Party C: Gansu Asia-America Trade Co., Ltd. 3.Party B and C agree to sign a new Agreement of Circulation of Rural Land Contracted Management Right. 4. Party B promises that the original rights and obligations will remain unchanged. 5.Party C is entitled to Party A’s obligations in the agreement. The balance from the transaction of the circulation of land contracted management right has been paid in full amount as of the signing of this agreement. 6.This Agreement is signed in six copies. Each party shall keep two copies. This Agreement takes effect from the day of signing or stamping by all parties. Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. /s/Zhiguo Ren Zhiguo Ren Date: 09/22/2015 Party B: The Linhai City Sitian Fruit & Vegetable Professional Cooperative /s/Yuanqiu Huang Yuanqiu Huang Date: 09/22/2015 Party C: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: 09/22/2015 18 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT FOR 24, Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. Address: Jiefang Rd, Jinta County, Gansu Province Legal Representative: Zhiguo Ren PartyB: The Linhai City Sitian Fruit & Vegetable Professional Cooperative Address: Chengwai Village Tao Zhu County Linhai City Legal Representative: Yuanqiu Huang Party C: Gansu Asia-America Trade Co., Ltd Address: No.105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Based on the fact that: Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd, and Party A and B entered into the Agreement of Circulation of Rural Land Contracted Management Right on 12/29/2009. Now, Party A, B and C have agreed to alter the parties pertaining to the agreement. Details are as follows: 1.Party A andB agree to terminate the Agreement of Circulation of Rural Land Contracted Management Right signed into effect on 12/29/2009. 2.All parties agree to alter the subcontractor in the agreement and transfer Party A’s rights and obligations to Party C: Gansu Asia-America Trade Co., Ltd. 3.Party B and C agree to sign a new Agreement of Circulation of Rural Land Contracted Management Right. 4. Party B promises that the original rights and obligations will remain unchanged. 5.Party C is entitled to Party A’s obligations in the agreement. The balance from the transaction of the circulation of land contracted management right has been paid in full amount as of the signing of this agreement. 6.This Agreement is signed in six copies. Each party shall keep two copies. This Agreement takes effect from the day of signing or stamping by all parties. Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. /s/Zhiguo Ren Zhiguo Ren Date: 09/22/2015 Party B:The Linhai City Sitian Fruit & Vegetable Professional Cooperative /s/Yuanqiu Huang Yuanqiu Huang Date: 09/22/2015 Party C: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: 09/22/2015 19 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT FOR THE 18,000 mu BAMBOO FARMING Party A: Gansu YaSheng Agro-Industrial and Commerce (Group) Co., Ltd. Address: Jiefang Rd, Jinta County, Gansu Province Legal Representative:Zhiguo Ren Party B: The Taizhou City Huang Yan Hou Ao Asparagus & Bamboo Professional Cooperative Address: Hou Ao Village Huang Yan District Taizhou City Legal Representative: Zhaoshou Huang Party C:Gansu Asia-America TradeCo.,Ltd Address: No.105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang Based on the fact that: Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd, and Party A and B entered into the Agreement of Circulation of Rural Land Contracted Management Right on 12/23/2009. Now, Party A, Band Chave agreed to alter the parties pertaining to the agreement. Details are as follows: 1.Party A and B agree to terminate the Agreement of Circulation of Rural Land Contracted Management Right signed into effect on 12/23/2009. 2.All parties agree to alter the subcontractor in the agreement andtransfer Party A’s rights and obligations to Party C: Gansu Asia-America Trade Co., Ltd. 3.Party B and C agree to sign a new Agreement of Circulation of Rural Land Contracted Management Right. 4.Party B promises that the original rights and obligations will remain unchanged. 5.Party C is entitled to Party A’s obligations in the agreement. The balance from the transaction of the circulation of land contracted management right has been paid in full amount as of the signing of this agreement. 6.This Agreement is signed in six copies. Each party shall keep two copies. This Agreement takes effect from the day of signing or stamping by all parties. Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. /s/Zhiguo Ren Zhiguo Ren Date: 09/22/2015 Party B: The Taizhou City Huang Yan Hou Ao Asparagus & Bamboo Professional Cooperative /s/Zhaoshou Huang Zhaoshou Huang Date: 09/22/2015 Party C: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: 09/22/2015 20 AGREEMENT FOR THE ALTERATION OF PARTIES PERTAINING TO THE AGREEMENT OF CIRCULATION OF LAND CONTRACTED MANAGEMENT RIGHT FOR 9057 mu PLUM FARMING Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd Address: Jiefang Rd, Jinta County, Gansu Province Legal Representative: Zhiguo Ren Party B: The Xianju County Xiajing Golden Plum Farming & Breeding Professional Cooperative of Zhejiang Province Address: Wangzhaoling Village, Guangdu Township, Xianju County Legal Representative: Liufu Zhang Party C: Gansu Asia-America Trade Co., Ltd. Address: No.105 Qin An Rd, Chengguan District, Lanzhou City, Gansu Province Legal Representative: Haiyun Zhuang 1.Based on the fact that: Party A and C are companies under Gansu YaSheng Salt Chemical Industrial Group Co., Ltd, and Party A and B entered into the Agreement of Circulation of Rural Land Contracted Management Right on 12/19/2009. Now, Party A, B and C have agreed to alter the parties pertaining to the agreement. Details are as follows: A.Party A and B agree to terminate the Agreement of Circulation of Rural Land Contracted Management Right signed into effect on 12/19/2009. B.All parties agree to alter the subcontractor in the agreement and transfer Party A’s rights and obligations to Party C: Gansu Asia-America Trade Co., Ltd. C.Party B and C agree to sign a new Agreement of Circulation of Rural Land Contracted Management Right. D.Party B promises that the original rights and obligations will remain unchanged. E.Party C is entitled to Party A’s obligations in the agreement. The balance from the transaction of the circulation of land contracted management right has been paid in full amount as of the signing of this agreement. F.This Agreement is signed in six copies. Each party shall keep two copies. This Agreement takes effect from the day of signing or stamping by all parties. Party A: Gansu YaSheng Agro-Industrial and Commerce Group Co., Ltd. /s/Zhiguo Ren Zhiguo Ren Date: 09/22/2015 Party B: The Xianju County Xiajing Golden Plum Farming & Breeding Professional Cooperative of Zhejiang Province /s/Liufu Zhang Liufu Zhang Date: 09/22/2015 Party C: Gansu Asia-America Trade Co., Ltd /s/Haiyun Zhuang Haiyun Zhuang Date: 09/22/2015 21
